Title: From John Adams to United States Congress, 23 February 1798
From: Adams, John
To: United States Congress


				
					Gentlemen of the Senate and Gentlemen of the House of Representatives:
					United States, February 23, 1798. 
				
				The inclosed memorial from the commissioners appointed under an act of the United States entitled “An act for establishing the temporary and permanent seat of the Government of the United States,” representing the situation and circumstances of the city of Washington, I take this opportunity to present to both Houses of the Legislature and recommend to their consideration. Alexander White, esq., one of those commissioners, is now in this city, and will be able to give to Congress, or any of their committees, any explanation or further information which the subject may require.
				
					John Adams.
				
				
			